        Case: 3:19-cv-00261-bbc Document #: 23 Filed: 12/22/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
EUGENE SCHLUSSLER, JR.,



                      Plaintiff,                                   OPINION AND ORDER
       v.
                                                                         19-cv-261-bbc
ANDREW SAUL,
Commissioner of Social Security,

                    Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       On September 23, 2019, I granted the parties’ joint motion to remand this case for

further proceedings before an administrative law judge, pursuant to sentence four of 42 U.S.C.

§ 405(g). Dkt. #12. On November 13, 2019, I granted plaintiff Eugene Schlussler, Jr.’s

unopposed motion for attorney fees under the Equal Access to Justice Act and awarded fees in

the amount of $3,379.25. Dkt. #19. Now before the court is a motion filed by plaintiff’s

counsel, Dana Duncan, for attorney fees, following a favorable decision from the administrative

judge on remand. Dkt. #20. The commissioner does not oppose the motion. Dkt. #22. (I have

revised the caption to reflect the fact that Andrew Saul is now the commissioner of Social

Security.)

       Counsel reports that he and plaintiff have a contingency fee agreement providing for

attorney fees amounting to 25 percent of an award of past-due benefits. On remand, the

administrative law judge awarded past-due benefits from which the Social Security

Administration withheld 25 percent or $14,274.00 for attorney fees. Counsel has submitted an

accounting showing 11.9 hours in attorney time and 12.15 hours in paralegal time spent on

plaintiff’s case in this court. Pursuant to 42 U.S.C. § 406(b), counsel requests an order awarding

a fee for court work in the amount of $3,120.75 (equal to $14,274.00 less the previously
        Case: 3:19-cv-00261-bbc Document #: 23 Filed: 12/22/20 Page 2 of 3




awarded EAJA fee of $3,379.25 and $7,774.00 in fees sought administratively) to be payable out

of plaintiff’s past-due benefits.

       The requested fee is within the statutory cap and the parties’ contingency fee agreement,

but the court must nevertheless review it to be sure that it is reasonable in light of the character

of the representation and the results obtained; the time, labor, and skill required; the attorney’s

experience, reputation, and ability; and awards in similar cases. Gisbrecht v. Barnhart, 535 U.S.

789, 807-09 (2002); McGuire v. Sullivan, 873 F.2d 974, 979-83 (7th Cir. 1989). Here, the

requested award is reasonable. Counsel seeks a total of $6,500 in attorney fees (the previously

awarded EAJA fee of $3,379.25 plus the additional $3,120.75 in 42 U.S.C. § 406(b) fees) for

24.05 hours of work (11.9 attorney hours and 12.15 paralegal staff hours), for an overall average

hourly rate of approximately $270. (Attorney Duncan does not identify the specific hourly

rate paid for attorney and paralegal work, but presumably the attorneys were paid at a higher

rate than the paralegals.) District courts in this circuit have awarded representative fees that

reflect hourly rates as high as $400 to $1,500. Koester v. Astrue, 482 F. Supp. 2d 1078, 1083

(E.D. Wis. 2007) (collecting cases showing). See also Richlin Secretary Service Co. v. Chertoff,

553 U.S. 571, 581 (2008) (reasonable attorney fees under EAJA includes paralegal time); Beach

v. Berryhill, No. 14-cv-857-bbc, 2017 WL 3275546, at *2 (W.D. Wis. Aug. 1, 2017) (awarding

$200 an hour for paralegal work). Counsel is an experienced attorney who represented plaintiff

in this court, reviewed the administrative record, drafted a motion for summary judgment and

prompted and negotiated a stipulated remand, which resulted in a favorable determination

below. In addition, defendant does not oppose the motion. Accordingly, I will grant counsel’s




                                                 2
        Case: 3:19-cv-00261-bbc Document #: 23 Filed: 12/22/20 Page 3 of 3




motion for attorney fees in the amount of $6,500, from which $3,120.75 shall be paid directly

to Attorney Duncan and $3,379.25 shall be returned to plaintiff.




                                            ORDER

       IT IS ORDERED that the motion for attorney fees filed by plaintiff’s attorney, Dana

Duncan, pursuant to 42 U.S.C. § 406(b), dkt. #20, is GRANTED. The court approves a

representative fee award of $6,500, from which $3,120.75 shall be payable to Dana Duncan out

of the statutory fee withheld from plaintiff Eugene Schlussler, Jr.’s past-due benefits. The

remaining $3,379.25 of the award shall be paid directly to plaintiff Eugene Schlussler, Jr.

       Entered this 22d day of December, 2020.

                                            BY THE COURT:

                                            /s/

                                            _________________________
                                            BARBARA B. CRABB
                                            District Judge




                                                  3
